Per Curiam.
The judgment of the Law Division is affirmed substantially for the reasons stated in Judge Pressler’s opinion reported at 138 N. J. Super. 322 (Law Div. 1975).
*250We note that in the trial judge’s opinion the question of the viability of commercial contracts into which the Hudson-type municipalities have entered was reserved with leave granted to plaintiffs to move, if they so chose, with respect to any such contracts. 138 N. J. Super. at 342-343. Subsequent to Judge Pressler’s opinion plaintiffs filed a stipulation waiving any right they may have to challenge such contracts. The issue is therefore no longer in the case.